Citation Nr: 0935780	
Decision Date: 09/22/09    Archive Date: 10/02/09

DOCKET NO.  06-20 991	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Manila, 
the Republic of the Philippines


THE ISSUE

Whether the appellant is legally entitled to VA death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Schechner, Associate Counsel



INTRODUCTION

The Veteran had active service with the Philippine Scouts 
from May 1946 to July 1947, and died in August 1995.  The 
appellant is his surviving daughter.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2005 determination by the 
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The appellant was born in June 1958.

3.  The evidence of record does not show that the appellant 
became permanently incapable of self-support by reason of a 
mental or physical defect prior to her 18th birthday.


CONCLUSION OF LAW

The appellant is not entitled to DIC benefits as the child of 
the Veteran.  38 U.S.C.A. §§ 101(4), 1542 (West 2002); 38 
C.F.R. §§ 3.57, 3.315, 3.356 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

A surviving child of a qualifying veteran may be entitled to 
dependency and indemnity compensation (DIC).  38 U.S.C.A. § 
1542 (West 2002).  In order to be eligible for these 
benefits, a claimant must establish that he or she is a 
"child" as defined by law and regulations.  Id.

Except as provided, the term "child" of the Veteran means 
an unmarried person who is a legitimate child, a child 
legally adopted before the age of 18 years, a stepchild who 
acquired that status before the age of 18 years and who is a 
member of the veteran's household or was a member of the 
veteran's household at the time of the veteran's death, or an 
illegitimate child; and (i) who is under the age of 18 years; 
or (ii) who, before reaching the age of 18 years, became 
permanently incapable of self-support; or (iii) who, after 
reaching the age of 18 years and until completion of 
education or training (but not after reaching the age of 23 
years) is pursuing a course of instruction at an approved 
educational institution.  38 U.S.C.A. § 101(4); 38 C.F.R. § 
3.315. 

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102 (2008).

In this case, the determinative facts are not in dispute.  
The appellant, the Veteran's biological daughter, was born in 
June 1958, and thus reached the age of 18 years in June 1976.  
However, there is no medical evidence showing that the 
appellant became incapable of self-support by reason of 
physical and mental defects before and at the date of 
attaining the age of 18 years old.

The Board finds that the appellant is shown to be well beyond 
the age limitations set forth in 38 C.F.R. § 3.57, and has 
submitted no medical evidence establishing that she was 
incapable of self-support prior to turning 18 years of age 
due to a permanent physical or mental defect.  Accordingly, 
basic eligibility for VA benefits as the veteran's child for 
the purposes of entitlement to DIC benefits is not warranted.  
The Court has held that in cases such as this, where the law 
is dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

In this case, VCAA notice is not required because the issue 
presented is solely one of statutory interpretation and/or 
the claim is barred as a matter of law.  See Smith v. Gober, 
14 Vet. App. 227, 230 (2000) (claim that a Federal statute 
provides for payment of interest on past-due benefits), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002), cert. denied, 537 U.S. 
821 (2002).

ORDER

The appeal is denied.


____________________________________________
JOHN J. CROWLEY,
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


